UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6866


KENNETH ROSHAUN REID,

                        Petitioner - Appellant,

          v.

WARDEN, UNITED STATES PENITENTIARY LEWISBURG,

                        Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:15-cv-01354-CMC)


Submitted:   July 23, 2015                  Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Roshaun Reid, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth   Roshaun   Reid,    a   federal    prisoner,   appeals    the

district    court’s   order    adopting     the    recommendation    of   the

magistrate judge and dismissing his petition under 28 U.S.C. § 2241

(2012) or, in the alternative, for a writ of audita querela.               We

have     reviewed   the    record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Reid v. Warden, No. 0:15-cv-01354-CMC (D.S.C. May 19,

2015).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2